 



Exhibit 10.28

     
Global eXchange Services
   
Where Technology Meets Experience
   

--------------------------------------------------------------------------------


  100 Edison Park Dr., Gaithersburg, MD 20878

  PH 301.340.4000  •  www.gxs.com

January 20,2004

Rowland Archer
3200 Atlantic Ave., Suite 204
Raleigh, NC 27604

Dear Rowland:

I am pleased to inform you that you are being offered the position of Chief
Technology Officer and Vice President, Data Sync Engineering in Raleigh, North
Carolina with the HAHT Commerce subsidiary of Global eXchange Services Inc. This
position reports to Tasos Tsolakis, Senior Vice President of Global Technology
Operations.

This offer is contingent upon the successful closing of the Agreement and Plan
of Merger by and between GXS Holdings, Inc., GXS January, Inc., HAHT Commerce,
Inc., and certain shareholders of HAHT Commerce, Inc., dated January 14, 2004
(the “Merger Agreement”). This position will be in the Executive Band at a gross
annual salary of $175,000.00. You will be eligible to earn a performance bonus
for 2004, which will amount to to $45,000 if you achieve at least 100% of the
annual performance goals established for you by GXS management. Further details
of the requirements of the bonus arrangement will be communicated to you
separately. You will also be granted 200,000 GXS stock options, pursuant to the
terms of the GXS Holdings Inc. Stock Incentive Plan. As an employee, you will
also be eligible to participate in GXS’s comprehensive set of benefit plans.

In addition, your offer of employment is contingent upon certain conditions as
described in the enclosed form, “Acknowledgment — Conditions of Employment.”
Please be sure to read carefully both this form and the documents it references,
which include the GXS Compliance Guide (summarizing the company’s commitment to
integrity and business ethics) and the GXS “Employee Innovation and Proprietary
Information Agreement.” The referenced documents will be provided to you prior
to your start date. Please be sure to complete the actions detailed in the form.

Your employment with the Company will be “at will,” meaning that either you or
the Company may terminate the employment relationship at any time, for any
reason, with or without prior notice and with or without cause. Nothing in this
letter or any other employment-related documentation provided to you by the
company is intended to create or imply a contract of employment for any specific
period of time, confer any rights with respect to continuation of employment
with the Company, or interfere in any way with your right or the Company’s
right, as described above, to terminate the employment relationship.

Finally, to reward your continued involvement and efforts during this
challenging period of transition following the Merger Agreement, the Company
would like to offer you a special retention bonus arrangement, on the following
terms:

     The retention bonus will be paid in two portions. The first portion,
representing 40% of your annual base salary, will be paid twelve months
immediately following the Closing Date of the Merger (the First Retention
Period). The second portion, representing, 60% of your annual base salary, will
be paid twenty-four months following the Closing Date of the Merger (the Second
Retention Period).

 



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

To earn a retention bonus, you must:

(i) Remain employed by GXS during the entirety of the applicable Retention
Period;

(ii) Perform in all aspects of your employment during this period in a manner
satisfactory to GXS Management, including the successful completion of
performance goals which will be provided to you by GXS Management under separate
cover; and

(iii) Be an active employee of GXS at the time of payment.

     You must also keep the fact and the terms of this retention bonus
arrangement strictly confidential. (Unless otherwise compelled by law, you may
share information about this retention bonus only with your spouse, with your
legal and/or tax consultant(s), and, subject to the prior approval of the
Company’s SVP & General Counsel, with individuals within the Company with a
strict need to know.) In addition, you acknowledge that your failure at any time
to comply with the confidentiality provisions set forth above will be a breach
of your obligations to the Company and of the terms and conditions governing
this retention bonus arrangement, which will disqualify you from retention bonus
eligibility, and require forfeiture and repayment to the Company of any
retention bonus that may have been paid to you.

     The amounts stated above are the gross amounts and will be subject to
taxation and tax withholding/deductions in accordance with applicable law or
custom. For purposes of this retention bonus arrangement, Annual base salary is
defined as your annual base salary as of the time of the bonus payment. The
retention bonus will be paid within 30 days following the end of the applicable
Retention Period.

     We look forward to having you as a member of our organization and believe
that this position will provide you with the kind of challenge and career growth
you are seeking.

     If you have questions regarding this offer, please do not hesitate to
contact Mark Krusec, Vice President, Compensation and Benefits. His phone number
is 301-340-5317.

     Again, on behalf of Global eXchange Services, I am pleased to offer you
this exciting opportunity and look forward to hearing from you. Please indicate
your acceptance of this offer of employment, including the terms of the special
retention bonus arrangement, by signing below and returning the signed original
of this letter to me.

Sincerely,

/s/ Bruce Hunter

Bruce Hunter
Senior Vice President and General Counsel

Enclosures

         
Accepted:
/s/ Rowland Archer   Date: 1/23/2004


--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

 